DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Applicant’s election without traverse of Group I (claims 1-27), Set I: Species A (Fig. 4a-b, serpentine heating element) & Set II: Species B (Fig. 7b, raised segments with pocket) in the reply filed on 9/8/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II or Species of Set I or Set II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2021.
The Examiner further withdraws claim 17 as it is drawn to Set II: Species F (Fig. 8f) illustrating a domed surface of the heat spreader.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/254754, 14/080702 & 61/726544 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 11/14/2012.

Specification
The disclosure is objected to because of the following informalities: updated first paragraph of specification with appropriate patent numbers.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “surface and said” to –surface or said- in ll. 6 & 8 (twice).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the other one” to –another one- in ll. 7.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the fistula” to –the AV fistula- in ll. 10.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “the taper” to –a taper- in ll. 1 & 2 (twice).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “surface and said” to –surface or said- in ll. 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “surface and said” to –surface or said- in ll. 3.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “the tapered end surface” to –the respective distal or proximal tapered end surface- in ll. 6.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the heat spreader” to –the passive non-energized heat spreader- in ll. 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “rib, for” to –rib for- in ll. 2.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  amend “the segments” to –the plurality of raised segments- in ll. 2.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the heating assembly”; however, claim 1, upon which claim 9 depends, recites the limitations “a first heating assembly” and “ a second heating assembly”.  It is unclear to which “heating assembly” claim 9 is referring to.  For purposes of examination, it will be interpreted as referring to either. 
Claim 12 recites the limitation “tissue”; however, claim 1, upon which claim 9 depends, recites the limitation “a tissue portion”.  It is unclear if the “tissue” is the same as or different from the “tissue portion”.  For purposes of examination, they will be interpreted as being the same.
Claim 13 depends from claim 12 and is thus also rejected.
Claim 26 recites the limitation "the non-stick surfaces" in ll. 1; however, claim 24, upon which claim 26 depends, recites the limitation "non-stick surfaces" and claim 25, upon which claim 26 depends, recites the limitation "non-stick surface".  It is unclear if claim 26 is referring to all three non-stick surfaces recited in claims 24 & 25, or if claim 26 is referring to just two of the three non-stick surfaces recited in claim 24 and/or claim 25.  For purpose of examination, the claim will be interpreted as referring to all three. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 & 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589) in view of Bilotti et al. (2007/0175963) and Lau et al. (2006/0217706).
Concerning claim 1, as illustrated in Fig. 20-22B, Takashino et al. disclose a device (treatment system 10; [0071]) for creating an arteriovenous (AV) fistula, comprising: 
a proximal base having a distal end surface (main body side holding portion (a main body side grasping portion) 222; [0247]); 
a distal tip connected to the proximal base and movable relative to the proximal base, said distal tip having a proximal end surface (detachable side holding portion 224 comes away from a main body side holding portion  and includes an energization shaft 262 having a connecting portion 262a, and a head portion 264; [0247], [0257]); 
a first heating assembly comprising an energized heating element disposed on at least one of said distal end surface and said proximal end surface ; and 
a second heating assembly disposed on the other one of said distal end surface and said proximal end surface (second high-frequency electrode 274 as an output member or an energy applying portion is provided outside the cutter receiving portion 270 which is provided on head portion 264 of detachable side holding portion 224 // or // a first high-frequency electrode 254 is disposed as an applying portion or an energy emitting portion at the distal end of the cylindrical member 232 of main body side holding portion 222; [0250], [0254], [0258-0259]); 
wherein the distal end surface and the proximal end surface are adapted to contact opposing sides of a tissue portion to create the fistula (the holding section opening/closing knob 212 of the handle 202 is operated in order to hold the living tissue to be treated between the main body side holding portion 222 and the detachable side holding portion 224; [0262-0263] [0259]).
Takashino et al. fail to disclose the distal end surface of the proximal base and the proximal end surface of the distal tip to be tapered.  However, Bilotti et al. disclose a device (10) comprising a proximal base (12) having a distal tapered end surface (40) and a distal tip (14) having a proximal tapered end surface (42).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the 
Takashino et al. in view of Bilotti et al. fail to disclose the second heating assembly to comprise a passive non-energized heat spreader. However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each comprising a first heating assembly comprising an energized resistive heating element (344/338/464) disposed on its surface and a second heating assembly comprising a passive non-energized heat spreader (plate 346/462 is a conductive plate for absorbing heat and welding tissue) disposed on its surface.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. such that the second heating assembly comprises a passive non-energized heat spreader in order to provide the benefit of a heating assembly that absorbs some of the heat to function as a tissue welding surface to have an improved device that increases the operating efficiency of the device while ensuring the least amount of trauma to surrounding tissue while simultaneously providing repeatable secure sealing as taught by Lau et al. ([0010], [0129-0130], [0145]; Fig. 15-17 & 22A-B)
Concerning claim 2, Bilotti et al. further disclose said distal tapered end surface is oriented at an angle of 15-90 degrees relative to a longitudinal axis of said device (Fig. 3).  
claims 3-4, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose said distal tapered end surface is oriented at an angle of 15-50 degrees, and specifically at an angle of approximately 23 degrees, relative to said longitudinal axis.  It would have been an obvious matter of design choice to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. such that the distal tapered end surface is oriented at an angle of 15-50 degrees, and specifically at an angle of approximately 23 degrees, relative to said longitudinal axis, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 5, Bilotti et al. further disclose the tapers of said tapered end surfaces (40, 42) matching and fully engaging with one another when engaged (Fig. 5).  
Concerning claim 6, Takashino et al. further disclose a shaft (262) for connecting the distal tip (224) to the proximal base (222), the shaft (262) being extendable and retractable to extend and retract the distal tip (224) relative to the proximal base (222) ([0264]; Fig. 21A-B).
Claim 7 is rejected upon the rationale presented for claim 1. 
Concerning claim 8, Takashino et al. disclose the energized heating element (254) to comprise a serpentine configuration ([0276-0277], [0281-0282]; Fig. 22A-B). 
Concerning claim 9, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose a temperature sensor near the energized heating element for providing closed loop temperature control to the heating assembly.  However, Lau et al. further disclose 
Concerning claim 10, Lau et al. of Takashino et al. in view of Bilotti et al. and Lau et al. disclose the passive non-energized heat spreader (346/462) comprises a thermally conductive material which extends across a substantial portion of the at least one of said distal tapered end surface (330/330’/330’’/460) and said proximal tapered end surface (330/330’/330’’/460) on which it is disposed, the passive non-energized heat spreader (346/462) being in thermal contact with the energized heating element (344/464) to draw heat from the energized heating element (344/464) and spread the heat across the tapered end surface (330/330’/330’’/460) ([0010], [0129-0130], [0145]; Fig. 15-17 & 22A-B)..  
Concerning claim 11, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the passive non-energized heat spreader is constructed so that it has a thickness approximately equal to a thickness of a vessel in which the device is deployed, said thickness falling within a range of 0.010 inches to 0.060 inches.  It would have been an obvious matter of design choice to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. such that the passive non-energized heat In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 21 is rejected upon the same rationale as applied to claim 1. 
Claim 22 is rejected upon the same rationale as applied to claim 1.
Concerning claim 23, Lau et al. further disclose the energized heating element (344) can be embedded into the heat spreader (346) (Fig. 17).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589) in view of Bilotti et al. (2007/0175963) and Lau et al. (2006/0217706), as applied to claim 1, in further view of Adams (2003/0040764) or Makower et al. (6,068,638).
Concerning claim 14, Takashino et al. disclose the distal tip (264) comprising a tapered outer surface, tapering down from the proximal end surface toward a distal end thereof (Fig. 21A).  Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the distal end of the distal tip comprising an aperture for a through lumen for receiving a guidewire, wherein a width of the distal tip at the lumen aperture is approximately equal to a diameter of a guidewire.  However, Adams et al. disclose a device (20) comprising a proximal base (22) and a distal tip (21), wherein the distal tip (21) comprises a tapered outer surface, tapering down from the proximal tapered end surface toward a distal end thereof, the distal end comprising an aperture (distal end of 41) for a through lumen (41) 
The Examiner notes to Applicant that the guidewire is not positively claimed in claim 14, and thus, since the prior art discloses apertures for guidewires, an appropriately sized guidewire can be chosen. 

Claims 24-25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589) in view of Bilotti et al. (2007/0175963) and Lau et al. (2006/0217706), as applied to claim 6, in further view of Dycus et al. (2003/0229344).
Concerning claims 24-25, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the first heating assembly and the shaft comprising non-stick surfaces.  However, Dycus et al. disclose a device (10) comprising two surfaces (100) and a first heating assembly comprising an energized heating element (2000) that is coated with a non-stick coating (2222).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. such that the first heating assembly and shaft comprise a non-stick surface in order to provide the benefit of reducing sticking as taught by Dycus et al. ([0201], [0203])  Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the second heating assembly to comprise a non-stick surface.  However, Lau et al. further disclose an embodiment comprising a heat spreader (458) having a nonstick surface.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. such that the second heating assembly to comprises a non-stick surface in order to provide the benefit of preventing tissue buildup as taught by Lau et al. ([0144]; Fig. 21E). 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589) in view of Bilotti et al. (2007/0175963), Lau et al. (2006/0217706) and Dycus et al. (2003/0229344), as applied to claim 25, in further view of McGreevy et al. (2008/0187989).
Concerning claim 26, Takashino et al. in view of Bilotti et al., Lau et al. and Dycus et al. fail to disclose the non-stick surfaces to have a surface finish of less than 16 Ra.  However, McGreevy et al. disclose a device (20) having a non-stick surface with a surface finish of less than 16 Ra.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al., Lau et al. and Dycus et al. such that the non-stick surfaces have a surface finish of less than 16 Ra since McGreevy et al. teach that a Ra of less than 16 RA for minimal to no tissue sticking ([0099]). 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589) in view of Bilotti et al. (2007/0175963) and Lau et al. (2006/0217706), as applied to claim 1, in further view of Ponzi et al. (6,024,739).
Concerning claim 27, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose a position sensor for monitoring movement of the distal tip.  However, Ponzi et al. disclose a device (10) comprising a position sensor (72) in distal tip (14).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. to comprise a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 & 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,439,710. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-14 & 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,452,015. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end .
Claims 1-14 & 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,474,562 Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-14 & 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,931,164. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,070,866. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,231,771. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,499,919 in view of Lau et al. (2006/0217706).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and a first heating assembly disposed on either the first or second distal tapered end surfaces. U.S. Patent No. 10,499,919 fails to disclose a second heating assembly comprising a passive non-energized heat spreader disposed on another of the tapered surfaces.  However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each comprising a first heating assembly comprising an energized resistive heating element (344/338/464) disposed on its surface and a second heating assembly comprising a passive non-energized heat spreader (plate 346/462 is a conductive plate for absorbing heat and welding tissue) disposed on its surface.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 10,499,919 to further comprise a second heating assembly comprises a passive non-energized heat 
Claims 1-14 & 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,722,285. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-14 & 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,722,672. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.

Claims 1-14 & 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/279923 (reference application). Although the claims they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 & 15 of copending Application No. 16/279923 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 & 19-21 of copending Application No. 16/990851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces. Co-pending .   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 & 19-21 of copending Application 16/693107 in view of Lau et al. (2006/0217706).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and a first heating assembly disposed on either the first or second distal tapered end surfaces. Co-pending application 16/693107 fails to disclose a second heating assembly comprising a passive non-energized heat spreader disposed on another of the tapered surfaces.  However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and an appropriate terminal disclaimer is submitted.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
the prior art, neither alone, nor in combination, disclose a device comprising a passive non-energized heat spreader that comprises a plurality of raised segments forming a segmented rib for creating a focused heat conduction path through tissue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794